Title: From John Adams to James Warren, 18 May 1776
From: Adams, John
To: Warren, James


     
      My dear Sir
      
       May. 18. 1776
      
     
     Yours of 8 May received this Morning, and am as I ever have been much of your Opinion that The Enemy would return to the Massachusetts if possible. They will probably land at Hingham or Braintree, or somewhere to the Northward of Boston, not make a direct Attempt upon Boston itself, the next Time. I hope no Pains, no Labour or expence will be neglected to fortify the Harbour of Boston however. Your Militia you say is in a broken State, but dont explain what you mean. I was in hopes that the late Militia Law had put them in a good Condition. You must depend upon them chiefly. We have been labouring here to procure you Some assistance, and have obtained a Vote, that the 5 Battallions now with you be filled up, and three Additional ones raised, two in Mass, one in Connecticutt. A Major General and Brigadier, are to go to Boston. You must not hesitate at any Thing for your own Defence. New York and Canada, will take an infinite Expence. We did our best, but could procure no more at present. If an Impression should be made on you, the Continent will interpose, but they never will believe it untill it takes Place.
     This Day has brought us the Dismals from Canada. Defeated most ignominiously. Where shall We lay the blame? America duped and bubbled with the Phantom of Commissioners, has been fast asleep and left that important Post undefended, unsupported. The Ministry have caught the Colonies, as I have often caught a Horse, by holding out an empty Hat, as if it was full of Corn, or as many a Sportsman has shot Woodcocks, by making an old Horse Stalk before him, and hide him from the Sight of the Bird. Nothing has ever put my Patience to the Tryal so much as to see Knaves imposing upon Fools, by Such Artifices. I wash my Hands of this Guilt, I have reasoned, I have ridiculed, I have fretted, and declaimed, against this fatal Delusion, from the Beginning. But a Torrent is not to be impeded by Reasoning nor a Storm allayed by Ridicule. In my situation, altho I have not and will not be restrained from a Freedom of Speech yet a Decorum must be observed, and ever has been by me. But I have often wished that all America knew, as much as I do of the Springs of Action and the Motions of the Machine. I do not think it prudent nor Safe to write freely upon these Subjects even to my most faithfull Friends.
     Providence has hitherto preserved Us, and I firmly believe will continue to do so. But it gives me inexpressible Grief that by our own Folly, and Wickedness, We should deserve it so very ill as We do.
     
     What shall We Say of this Scandalous Flight from Quebec? It seems to be fated that New England Officers, should not Support a Character. Wooster is the object now of Contempt, and Detestation, of those who ought to be the Contempt and Detestation of all America for their indefatigable Obstruction to every Measure which has been meditated, for the Support of our Power in Canada. Our Province must find Some Way of Making better Officers, and of engaging abler Men, in her Councils as well as her Arms or I know not what will be the Consequence, instead of which she Seems to me to be contriving Means to drive every Man of real Abilities out of her service.
     I hope you will not decline the Appointment you mention however. Nothing would make me so happy as your Acceptance of that Place. I am extreamly unhappy to hear of your ill Health, hope that will mend. There is certainly no Man in the Province who would be so agreable to me. I cant bear the Thought of your refusing.
     Rejoice to hear that my Friends Crafts and Trott are in the service. Will it do to promote my Pupil Austin? His Genius is equal to any Thing. Would not promotion, mend him of his Faults. Can nothing be done for Ward, Aid de Camp and Secretary to General Ward? He is an honest, faithfull daring Man, I think, and Sensible enough. He really deserves Promotion.
     Is it possible to get in Boston silver and Gold for the service in Canada? Our Affairs have been ruin’d there for Want of it, and can never be retrieved without it. Pray let me know if any sum can be had in our Province.
     I shall inclose you a News Paper, which when you have read send along to Braintree.
     I am and have been these twelve Months, fully of your Opinion that We have nothing to depend upon for our Preservation from Destruction, but the kind Assistance of Heaven to our own Union and vigorous Exertions. I was ripe therefore for as explicit Declarations as Language could express Twelve Months ago. But the Colonies separately have neglected their Duty, as much as the Congress, and We cannot march faster than our Constituents will follow us. We dont always go quick enough to keep out of their Way.
    